 
EXHIBIT 10.25
 
i2 TECHNOLOGIES, INC.
AMENDMENT 2 TO THE EMPLOYMENT
AND NON-COMPETE AGREEMENT BETWEEN
i2 TECHNOLOGIES US, INC. AND ROMESH WADHWANI
 
This Amendment 2 (“Amendment 2”) effective as of October 1st 2001 (“Effective
Date”) is made to the Employment and Non-Compete Agreement (“Agreement”) dated
June 9th 2000 between i2 Technologies, Inc. (subsequently assigned to i2
Technologies US, Inc. “Company”) and Romesh Wadhwani (“Employee”).
 
1.
 
Para 1.1 of the Agreement is amended to shorten the Employment Term such that
Employee’s employment will automatically terminate on December 31st 2001, with
quarterly extensions thereafter by mutual written agreement.

 
2.
 
Para 1.2 of the Agreement is replaced by the following: Employee shall serve as
Vice-Chairman of the Board of Directors of i2 Technologies, Inc. Employee shall
not have any specified operational responsibilities or related travel
obligations. Employee shall devote a portion of his time, as determined by
mutual written agreement, to the business of Company. In Q4 2001, Employee
expects to spend approximately 50% of his time on Company-related activities.
Company understands and agrees that Employee may spend the remainder of his time
in investing and charitable activities, including Employee’s role as Managing
General Partner of Symphony Technology, a venture fund that intends to take
significant investment and/or control positions in private and public software
companies, across all software sectors. Employee may also join the Boards of
Directors of other companies.

 
3.
 
Paras 1.3.1 and 1.3.2 shall be replaced by the following: Employee’s cash
compensation shall be as determined by mutual written agreement, subject to that
certain letter agreement dated as of October 18, 2001, by and between the
parties.

 
4.
 
Paras 2 and 3 of the Agreement are amended to limit Employee’s non-compete
obligations to the following companies: SAP, Oracle, Peoplesoft, Manugistics,
and Siebel. Employee will have no non-compete obligations with respect to any
other companies or businesses, whether such companies compete with the Business
or not.

 
5.
 
For avoidance of doubt, upon the expiration (the “Termination Date”) of the
Employment Term, (i) Employee’s medical and other employment benefits shall
cease, subject to Employee’s participation in Employee-paid COBRA benefits and
(ii) the stock options (the “Options”) granted to Employee by each of Company
(the “Company Options”) and Aspect Development, Inc. (the “Aspect Options”)
shall cease vesting as of the Termination Date; provided that with respect to
any such Options that shall have vested as of the Termination Date, such Options
shall remain exercisable for a period of one (1) year after the Termination Date
in the case of Company Options and three (3) months after the Termination Date
in the case of Aspect Options, subject in each case to the restrictions set
forth in the applicable grant documentation related to the Options.

 
6.
 
In the event of any conflict between this Amendment 2 and the Agreement, this
Amendment 2 shall supercede. Amendment 1 to the Agreement, dated April 15th
2001, remains in full force and effect.

 

         
/s/    ROBERT C. DONOHOO        

--------------------------------------------------------------------------------

     
/s/    ROMESH WADHWANI      

--------------------------------------------------------------------------------

For Company: Robert C. Donohoo
     
Romesh Wadhwani
Vice President & General Counsel
       

 



1